                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                           CASE NO. 19-cr-00267-02

VERSUS                                             CHIEF JUDGE HICKS

TRINITY T. SMARR (02)                              MAGISTRATE JUDGE HORNSBY


                        REPORT AND RECOMMENDATION

       Upon the request of the District Judge, and with the written and oral consent of

Defendant, this matter came before the undersigned U.S. Magistrate Judge on December

17, 2019, for administration of a felony guilty plea under Rule 11 of the Federal Rules of

Criminal Procedure. Defendant was present with counsel, Joseph Greenwald, Jr.

       After the hearing, it is the finding of the undersigned that: (1) Defendant is fully

competent to enter this guilty plea; (2) the plea agreement was properly signed and filed;

(3) Defendant’s guilty plea to Count 1 of the Indictment was freely and voluntarily entered,

with a full understanding of the nature of the charge and the maximum penalties; (4)

Defendant made a knowing and voluntary waiver of the right to a jury trial with the full

assistance of counsel; (5) the guilty plea is fully supported by the written factual basis for

each of the essential elements of the offense; and (6) there are no unwritten side agreements

between the parties. Both the Government and Defendant waived their right to object to

this Report and Recommendation. Accordingly,
        It is recommended that the District Judge accept the guilty plea of Defendant in

accordance with the terms of the plea agreement filed in the record of these proceedings,

and that Defendant be adjudged guilty of the offense charged in Count 1 of the Indictment.

        It is further recommended that, pursuant to the parties’ waiver of their right to object,

the District Judge immediately adopt this Report and Recommendation without passage of

the customary delays.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 20th day of December,

2019.




                                          Page 2 of 2
